DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
 
Status of Application
The amendments and response filed 16 December 2021 are acknowledged and have considered in their entirety.  Claims 2-9, 11-12, 24-25 and 27 are cancelled; claims Thus, claims 1, 10 and 13-23, 26 and 28-29 are pending and subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
The objection to claims13 and 23-29 is withdrawn by referring the substitutions in SEQ ID NO: 1 (wherein SEQ ID NO: 1 and 2 have 97.3% identity to one another).
The rejection of claims 1-6, 8-21 under 35 U.S.C. 102(a)(2) and 103 as being anticipated/obvious over Andersen et al. (US 2017/0121695 – cited previously; referred as WO 2016/180748 in last office action) is withdrawn as the specific combination of substitutions are not taught of G7A and G109A. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 February 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08. 

Claim Objections
Claim 13 is objected to because of the following informalities:  the substitution H*+G71A+G109A+N280S+E391A is recited twice in the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 10, 13-23, 26 and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 11-14 of copending Application No. 16/931,596 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to a variant alpha-amylase which comprises substitutions corresponding to positions of G7A and G109A of SEQ ID NO: 2, wherein said sequence has at least 90% identity to SEQ ID NO: 2 but less than 100% identity thereto, and wherein said alpha-amylase has activity and has better wash performance compared to SEQ ID NO: 2. 
Dependent claims have further substitutions in positions H*1, 280 and 391, among others such as H1*+G7A+G109A+N280S+E391A (Claims 13 and 23).
The claims to the ‘596 application in their broadest are drawn to a cleaning composition comprising a variant of SEQ ID NO: 1 which has at least 90% identity to SEQ ID NO: 1 but less than 100% identity thereto, has substitutions corresponding to positions 1, 7, 280 and 391 and wherein said alpha-amylase has activity and comprises a cleaning adjunct. 
Dependent claims further have deletions at H1 (e.g. H1*) – See claim 6; and has those selected from H1*+G7A+G109A+N280S+E391A (Claim 11).  
It is noted, instant SEQ ID NO: 2 and SEQ ID NO: 1 of the ‘596 application have 97.9% sequence identity to one another:
  GenCore version 6.4.2
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         February 14, 2022, 13:16:13 ; Search time 1 Seconds
                                           (without alignments)
                                           0.234 Million cell updates/sec

Title:          US-16-482-741A-2
Perfect score:  2705
Sequence:       1 HHNGTNGTMMQYFEWHLPND..........ADGWANFSVNKGSVSIWVKR 483

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 485 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-931-596-1.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    2647   97.9    485  1  US-16-931-596-1            Sequence 1, Appli


                                    ALIGNMENTS


RESULT 1
US-16-931-596-1

  Query Match             97.9%;  Score 2647;  DB 1;  Length 485;
  Best Local Similarity   98.1%;  
  Matches  476;  Conservative    2;  Mismatches    5;  Indels    2;  Gaps    1;

Qy          1 HHNGTNGTMMQYFEWHLPNDGNHWNRLRDDASNLRNRGITAIWIPPAWKGTSQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWHLPNDGNHWNRLRDDASNLRNRGITAIWIPPAWKGTSQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTVRTKYGTRSQLESAIHALKNNGVQVYGDVVMNHKGGADATENVLAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTVRTKYGTRSQLESAIHALKNNGVQVYGDVVMNHKGGADATENVLAV 120

Qy        121 EVNPNNRNQEISGDYTIEAYTKFDFPGRGNTYSDFKWRWYHFDGVDWDQSRQFQNRIYKF 180
              |||||||||||||||||||:||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPNNRNQEISGDYTIEAWTKFDFPGRGNTYSDFKWRWYHFDGVDWDQSRQFQNRIYKF 180

Qy        181 R--GKAWDWEVDSEFGNYDYLMYADYDMDHPEVVNELRRWGEWYTNTLNLDGFRIDAVKH 238
              |  ||||||||||| |||||||||| ||||||||||||||||||||||||||||||||||
Db        181 RGDGKAWDWEVDSENGNYDYLMYADVDMDHPEVVNELRRWGEWYTNTLNLDGFRIDAVKH 240

Qy        239 IKFSFTRDWLTHVRNATGKGMFAVAEFWKNDLGALENYLNKTNWNHSVFDVPLHYNLYNA 298
              ||:|||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db        241 IKYSFTRDWLTHVRNATGKEMFAVAEFWKNDLGALENYLNKTNWNHSVFDVPLHYNLYNA 300

Qy        299 SNSRGNYDMAKLLNGTVVQKHPMHAVTFVDNHDSQPGESLESFVQEWFKPLAYALILTRE 358
              ||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SNSGGNYDMAKLLNGTVVQKHPMHAVTFVDNHDSQPGESLESFVQEWFKPLAYALILTRE 360

Qy        359 QGYPSVFYGDYYGIPTHSVPAMKAKIDPILEARQNFAYGTQHDYFDHHNIIGWTREGNTT 418
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGYPSVFYGDYYGIPTHSVPAMKAKIDPILEARQNFAYGTQHDYFDHHNIIGWTREGNTT 420

Qy        419 HPNSGLATIMSDGPGGEKWMYVGQNKAGQVWHDITGNKPGTVTINADGWANFSVNKGSVS 478
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        421 HPNSGLATIMSDGPGGEKWMYVGQNKAGQVWHDITGNKPGTVTINADGWANFSVNGGSVS 480

Qy        479 IWVKR 483
              |||||
Db        481 IWVKR 485

Thus, the different between the reference application and the instant application is the addition cleaning adjunct to the variant polypeptides of the instant application.  However, this would be an obvious addition given that instant variant amylase is required to have improved wash performance compared to the parent amylase and as such, it would be clear that this variant is to be utilized in a cleaning composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record and state it is not a proper rejection because the co-pending application has not issued as a patent. 
	The Examiner has considered this but notes that because the reference application is co-pending, this is precisely why it is a provisional non-statutory double patenting rejection.  With regard to it being improper, the Examiner refers Applicant’s to MPEP 804(I)(B)(1) and also the numerous flow charts available in MPEP 804 to interpret when a double patenting rejection is proper or not.  Given that the rejection is indeed proper, it is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 13-23, 26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO 2016/180748 – cited previously) further in view of Kaasgaard et al. (WO 2013/001078 – cited on IDS and previously).
Andersen et al. teach:
Bacillus alpha-amylases which have substitutions at positions H1*+G7K+N54S+V56T+G109A+A174S+G182*+D183*+N195F+V206L- S280+R320A+K391A+G476K; wherein it is noted, the claim is open and is comprising and as such, can have additional substitutions; wherein S280 is already present at position 280 (meets instant claims 13 and 23).  
In addition, when it comes to double mutants, G7 + G109 are specifically contemplated (See p. 17, 1st column); and of those, the G7 position is contemplated to be either G7K or G7A (See p. 34, line 2; p. 35, line 17) and position G109 is either G109S or G109A (See p. 34, line 6; p. 35, line 17).   On p. 42, it is specifically taught G7+G109 substitutions (See first column, 8th down).  Thus, one skilled in the art could immediately envisage all combinations of G7S/A + G109S/A (MPEP 2131.02).  
Said variants have improved wash performance compared to the non-modified wild-type enzyme (See Examples).
Andersen et al., while they do teach many different alpha-amylase from different Bacillus species can be utilized for the parent alpha-amylase, they do not teach one that comprises or consists of SEQ ID NO: 2.
Kaasgaard et al. teach a mutant of Bacillus sp. 722 having the following substitutions: W140Y+*182+*183+N195F+V206Y+Y243F+E260G+G304R+E476K (See claim 15 and Result #1 in SCORE, .rag file for SEQ ID NO: 2), Variant 8 (See p. 52, 56), which makes this parent enzyme into instant parent SEQ ID NO: 2 (See SCORE, 20210224_142333_us-16-482-741a-2.rag file, Result #1; e.g. all of the mutations introduced into SEQ ID NO: 1 of Kaasgaard et al. gives rise to instant SEQ ID NO: 2), wherein it is taught that said variant is “able to achieve significantly higher levels of stain removal than Natalase®”, which is an amylase enzyme – p. 58, lines 10-15.  Said variant is one of many that can be utilized to create alpha-amylases having increased washing performance (See p. 2, lines 23-29).  
Therefore it would have been obvious to one of skill in the art prior to the effective filing date of the claimed invention to combine the variants of Kaasgaard et al. including Variant 8 which would make it 100% identical to instant SEQ ID NO: 2 (See SCORE, 20210916_110351_us-16-482-741a-2delh1subg109at280s_391a.minpct80.rag file, result #1) with that of the variants as taught by Andersen et al. because combining similar substitutions to obtain an even greater amylase for cleaning purposes would be desirable and it would be obvious to start with an already proven, effective and improved amylase as in Kaasgaard et al. with the aim to make it even better.  It would also have less than 100% identity to SEQ ID NO: 2 but greater than 98% because 481/483 (e.g. G7A + G109A) is 99.5% identity to SEQ ID NO: 2.   This is motivation in and of itself for one skilled in the art.  In addition, one would have a reasonable expectation of success in combining the substitutions of Kaasgaard et al. with that of Andersen et al. because both utilize similar if not the same Bacillus amylase enzymes for modification for the purpose of improving cleaning performances of said amylases.  
Finally, it would be obvious to substitute any of the specified positions having G109 and to utilize S or A as taught by Andersen et al.; and to utilize G7S/A for any of the positions specified as these two are specifically taught on pp. 34-35.  

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record and state it would not be obvious to choose G7A and G109A from the laundry list of substitutions taught.  In addition, Andersen et al. only teaches two specific substitutions that have G7A substitutions, namely, G7A+G182*+D183*+N195F and G7A+G182*+D183*.  In addition, when G7 and G109 are both present in a variant, these always include G7K in combination with G109A; but does not include/teach G7A.  This combination was assayed in Example 3 as a good performing wash variant and as such, one skilled in the art would not utilize G7A with G109A, rather they would choose G7K and G109A (See Remarks pp. 5-6).  It is finally asserted that Kaasgaard et al. does not cure this deficiency as they do not teach any G7 or G109 substitutions.  
	The Examiner has considered these arguments but does not find them convincing.  In the first instance, while many substitutions are taught the specific mutations at each position are also disclosed.  For example, Anderson et al. specifically taught that at position G7 only two amino acids to substitute with; exact same for G109.  Specifically, on p. 35, it is taught that Gly7 should be substituted to either Lys or Ala.  Similarly, Gly109 should be substituted to either Ala or Ser.  On p. 42, it is unambiguously taught G7+G109 substitutions (See first column, 8th down).  

    PNG
    media_image1.png
    237
    820
    media_image1.png
    Greyscale

Thus, contrary to Applicant’s position, one immediately can thus envisage any of the following: G7A + G109A; G7K + G109A; G7A + G109S or G7K + G109S, wherein the first is Applicant’s substitutions (See MPEP 2131.02).  Again, while many different combinations are indeed enclosed, as noted one skilled in the art can immediately envisage the specific combinations as currently claimed.  Thus, there is no need for Kaasgaard et al. “to cure this deficiency” as it is taught by Andersen et al. 
	For these reasons, the rejection of record is maintained.  

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        06 July 2022